DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a pivot axle connecting the inner arm assembly to pivot with respect to the pair of outer arms from a starting position contacting the inner shoulders to a lost motion position . . . a stop pin spanning. . . .” which appears that it should recite - - recites “a pivot axle connecting the inner arm assembly to pivot with respect to the pair of outer arms from a starting position in which a stop pin contacts the inner shoulders to a lost motion position . . . the stop pin spanning. . . .”  - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6, 8-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spath et al. (U.S. Patent No. 7,882,814 B2; “Spath”) in view of Vance et al. (WO 2017/024249 A1; “Vance”).
Spath discloses:
Regarding claim 1:
A switching roller finger follower (10; FIG. 1), comprising: 
an inner arm assembly (12; FIG. 1-2) comprising an axle (22) and an inner port through the axle (FIG. 2 depicts a port/hole within the axle 22 that accommodates pin 32); 
an outer arm assembly comprising a pair of outer arms (14; FIG. 1-2) surrounding the inner arm assembly, each of the pair of outer arms comprising inner shoulders (42; FIG. 2) and inner sides (defined at 40 in FIG. 2-3) facing the inner arm assembly (FIG. 2 depicts shoulders 42 facing portion 34 of the inner arm assembly and the sides at 40 facing inward toward the inner arm assembly); 
a pivot axle (16) connecting the inner arm assembly to pivot with respect to the pair of outer arms from a starting position contacting the inner shoulders (FIG. 2 depicts a stop pin 30 contacting/abutting inner shoulders 42)  to a lost motion position (col. 5, ll. 14-17); 
a latch assembly (20) comprising a latch selectively movable from a latched position latching the inner arm assembly to move dependent with the outer arms and an unlatched position (col. 5, ll. 38-54); 
a stop pin (30; FIG. 2) spanning between the pair of outer arms and through the inner port (FIG. 2 depicts pin 30 extending between outer arms 14 and disposed within axle 22), and the stop pin configured to selectively pivot between the inner sides of the outer arms (col. 6, ll. 1-5, “Each of the reduced diameter portions 34 reciprocates in vertical recessed channels 40 due to the force of lost motion spring 24 when latching mechanism 20 is in disengaged position and inner arm 12 is decoupled from outer arm 14 and, therefore, in lost motion” thereby indicating that pin 30 is disposed axially between the outer arms 14 and is capable of pivoting therein as it reciprocates/pivots about pivot axle 16); and 

Spath does not expressly disclose the stop pin comprising a clearance fit with the inner port.
Vance teaches a stop pin (630) comprising a clearance fit (FIG. 23 depicts a clearance between axle 620 and stop pin 630 indicated by arrows) with an inner port (FIG. 22-23 illustrates a port within axle 620; ¶ [0077], “hollow axle”) to account for lost motion (¶ [0077] “An outer arm roller axle 630 is positioned eccentrically relative to the hollow axle 620 to account for lost motion”; see also ¶ [0058]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spath so that the stop pin comprises a clearance fit with the inner port, as taught by Vance, to account for lost motion.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that combining prior art elements according to known methods to yield predictable results is a rationale, inter alia, that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Spath and Vance are drawn to analogous/similar structures i.e. rocker arms, and would therefore recognize that modifying Spath in view of the known technique taught in Vance as described supra would, with reasonable predictability, result in Spath’s axle 22 having an inner diameter that is large enough to accommodate a clearance fit with the stop pin 30.
Spath as modified above further teaches the following: 
Regarding claim 2:
The switching roller finger follower of claim 1, further comprising bores (44) in-line with the shoulders (see bores 44 coinciding with the shoulders 42 in at least Fig. 2).
Regarding claim 3:
The switching roller finger follower of claim 2, wherein the pair of outer arms further comprise cantilevered posts on outer surfaces of the outer arms, and the bores pass through the cantilevered posts 
Regarding claim 6:
The switching roller finger follower of claim 3, further comprising a pair of outer rollers (the top-most surface of the cantilevered posts are rollers insofar as they “roll” i.e. follow along the cam lobe of the lifting cam of the engine camshaft) the pair of outer rollers respectively mounted to the cantilevered posts (the outer rollers i.e. the top-most surface of the cantilevered posts are “mounted” insofar as being disposed on the top of the cantilevered posts, see in FIG. 1).
Regarding claim 8:
The switching roller finger follower of claim 1, wherein the inner arm assembly comprises an inner roller (18) on the axle, and wherein the axle bears the inner roller with respect to the inner arm (col. 5, ll. 18-22).
Regarding claim 9:
The switching roller finger follower of claim 1, wherein each of the pair of outer arms comprise an inner groove (40) facing the inner arm assembly, and wherein the stop pin is movable in the inner groove when the inner arm assembly pivots with respect to the pair of outer arms (col. 6, ll. 1-8).
Regarding claim 10, although Spath depicts the ends 34 of the stop pin 30 as having a smaller diameter than its center portion (FIG. 2), Spath does not expressly disclose the stop pin comprising crowned ends. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the stop pin comprising crowned ends as a matter of design choice since it has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the claimed shape is significant. In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere 
Spath as modified above further teaches the following:
Regarding claim 11:
 The switching roller finger follower of claim 1, wherein varying a diameter of the stop pin varies the extent to which the inner arm assembly pivots with respect to the pair of outer arms (a larger diameter pin 30 would yield relatively less clearance i.e. a larger lost motion range than a smaller diameter pin; see ¶ [0058] in Vance).
Regarding claim 12:
The switching roller finger follower of claim 1, wherein varying a diameter of the stop pin varies the starting position of the inner arm assembly with respect to the pair of outer arms (a larger diameter pin  30, see in FIG. 2, would yield a different starting position of the inner arm because it would yield relatively less clearance i.e. lost motion range than a smaller pin).
Regarding claim 18:
The switching roller finger follower of claim 2, wherein the bores and the inner port are configured so that the stop pin can be exchanged for a second stop pin to re-set the inner arm assembly to a second starting position (installation of pin 30 as described in e.g. col. 6, ll. 10-14 may be reversed for removal and repeated for replacement with a new stop pin therein, the new one yielding its own staring position).
Regarding claim 19:
The switching roller finger follower of claim 3, wherein the bores and the inner port are configured so that the stop pin can be exchanged for a second stop pin to re-set the inner arm assembly to a second starting position (installation of pin 30 as described in e.g. col. 6, ll. 10-14 may be reversed for 
Regarding claim 20:
The switching roller finger follower of claim 2, configured so that, when the stop pin is installed, it cannot move in the bores (via faces 36 abutting inner walls 144; col. 6, ll. 55-61).
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spath in view of Vance and Uckermark et al. (U.S. Patent No. 10,253,657 B2; “Uckermark”).
Spath discloses:
A method of fitting a stop in (30) within a switching roller finger follower (10) comprising:
biasing (via spring 24) an inner arm assembly (12) toward a starting position (FIG. 2 depicts a starting position) with respect to an outer arm assembly (14; col. 5, ll. 33-35; spring 24 biases the arms in a position depicted in e.g. FIG. 2 wherein the stop pin 30 abuts the shoulders 42); 
inserting the stop pin into an inner port within the inner arm assembly (FIG. 2 depicts a port/hole within the axle 22 that accommodates pin 32) to set the inner arm assembly at the starting position (col. 6, ll. 10-16), 
wherein the stop pin is inserted into the inner port so that the stop pin is pivotable between inner sides of the outer arm assembly (ol. 6, ll. 1-5, “Each of the reduced diameter portions 34 reciprocates in vertical recessed channels 40 due to the force of lost motion spring 24 when latching mechanism 20 is in disengaged position and inner arm 12 is decoupled from outer arm 14 and, therefore, in lost motion” thereby indicating that pin 30 is disposed axially between the outer arms 14 and is capable of pivoting therein as it reciprocates/pivots about pivot axle 16).
However, Spath does not expressly disclose the inner arm assembly comprising a gap between the stop pin and the inner port to thereby set the inner arm assembly at the starting position.
Vance teaches an inner arm assembly (522) comprising a gap between a stop pin and an inner port  (FIG. 23 depicts a gap between inner port of axle 620 and stop pin 630, indicated by arrows) to thereby set the inner arm assembly at the starting position to account for lost motion (¶ [0077] “An outer 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spath so that the stop pin comprises a clearance fit with the inner port, as taught by Vance, to thereby set the inner arm assembly at the starting position to account for lost motion.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that combining prior art elements according to known methods to yield predictable results is a rationale, inter alia, that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Spath and Vance are drawn to analogous/similar structures i.e. rocker arms, and would therefore recognize that modifying Spath in view of the known technique taught in Vance as described supra would, with reasonable predictability, result in Spath’s axle 22 having an inner diameter that is large enough to accommodate a clearance fit with the stop pin 30.
Spath does not expressly disclose gauging the starting position with a calibratable device and selecting a stop pin of a diameter that sets the inner arm assembly in the starting position.
Uckermark teaches disclose gauging the starting position with a calibratable device (col. 6, ll. 3-18, the “measurement” inherently involving a measuring tool i.e. “calibratable device”); and selecting a stop pin (40) of a diameter that sets an inner arm assembly (12) in the starting position (col. 6, 3-18, “replacement of roller 20 may include replacing roller shaft 22 and bearing 26 as well”; replacement inherently involves selecting a new stop pin) as a known technique to determine and effect a tolerance range of the lost motion that is limited to prevent disassembly of spring (col. 6, ll. 46-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spath to include gauging the starting position with a calibratable device and selecting a stop pin of a diameter that sets the inner arm assembly in the starting position, as taught by Uckermark, as it is a known technique to determine and effect a tolerance range of the lost motion that is limited to prevent disassembly of spring. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143. 
Spath as modified above further teaches the following:
	Regarding claim 14:

The method of claim 13, further comprising: re-gauging the starting position with the calibratable device; and exchanging the stop pin with a second stop pin to re- set the starting position (col. 6, ll. 3-18 in Uckermaker, “If it has been determined that roller 20 needs to be of a different size than originally selected, roller of appropriate size is chosen to replace the originally selected roller” this process inherently requires re-gauging/re-measuring to choose the “appropriate size”). 
Regarding claim 15:
A method for setting lash of a switching roller finger follower, comprising: biasing an inner arm assembly (12) toward a starting position (FIG. 2 depicts a starting position) with respect to an outer arm (14; col. 5, ll. 33-35; spring 24 biases the arms in a position depicted in e.g. FIG. 2 wherein the stop pin 30 abuts the shoulders 42); the inner arm assembly comprising a first stop pin (32) of a first diameter that limits the travel of the inner arm assembly toward the starting position (col. 6, ll. 1-8), the stop pin configured to pivot away from the starting position between inner sides of the outer assembly (col. 6, ll. 1-8), the stop pin comprising a clearance fit within the inner arm assembly (FIG. 23 in Vance depicts a gap between inner port of axle 620 and stop pin 630, indicated by arrow),
gauging the starting position with a calibratable device (col. 6, ll. 3-18 in Uckermaker, the “measurement” inherently involving a measuring tool i.e. “calibratable device”; the starting position is gauged/contemplated as being limited to prevent disassembly of spring 30 and as a consideration to facilitate later assembly of the rocker arm into a valve train system of an IC engine, see col. 6, ll. 46-54); and exchanging a stop pin within the inner arm assembly with a second stop pin of a diameter that re-sets the starting position of the inner arm assembly (col. 6, ll. 3-18 in Uckermaker, “If it has been determined that roller 20 needs to be of a different size than originally selected, roller of appropriate size is chosen to 
Regarding claim 16:
The method of claim 13, further comprising gauging the stop pin independently from the starting position (col. 6, ll. 3-18 in Uckermaker, “If it has been determined that roller 20 needs to be of a different size than originally selected, roller of appropriate size is chosen to replace the originally selected roller” this process inherently requires re-gauging/re-measuring a new pin to choose the “appropriate size”).
Allowable Subject Matter
Claims 4-5, 7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant’s amendments to the claims filed 12/21/2021 have been fully considered and have required a new grounds of rejection is made in view of Spath, see above. 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656